 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    STEPHEN P. WILSON,              )         Case No. CV 16-7599 DOC(JC)
                                      )
12                     Petitioner,    )         ORDER ACCEPTING FINDINGS,
                                      )         CONCLUSIONS, AND
13                v.                  )         RECOMMENDATIONS OF
                                      )         UNITED STATES MAGISTRATE
14                                    )         JUDGE
      SHAWN HATTON, Acting Warden, )
15                                    )
                                      )
16                     Respondent.    )
                                      )
17   ________________________________
18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
     Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
     herein, including the April 4, 2019 Report and Recommendation of United States
21
     Magistrate Judge (“Report and Recommendation”). The Court approves and
22
     accepts the Report and Recommendation.
23
           IT IS HEREBY ORDERED that the Petition is denied, this action is
24
     dismissed with prejudice and Judgment be entered accordingly.
25
     ///
26
     ///
27
     ///
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on counsel for petitioner and respondent.
 3        IT IS SO ORDERED.
 4
           April 30, 2019
 5 DATED: ________________
 6
 7                                 ________________________________________
 8                                 HONORABLE DAVID O. CARTER
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12    STEPHEN P. WILSON,            )              Case No. CV 16-7599 DOC(JC)
                                    )
13                     Petitioner,  )
                                    )
14                v.                )              JUDGMENT
                                    )
15                                  )
      SHAWN HATTON, Acting Warden, )
16                                  )
                                    )
17                     Respondent.  )
     ______________________________
18
           Pursuant to this Court’s Order Accepting Findings, Conclusions and
19
     Recommendations of United States Magistrate Judge,
20
           IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
21
     in State Custody is denied and this action is dismissed with prejudice.
22
         IT IS SO ADJUDGED.
23
               April 30, 2019
     DATED: ________________
24
25
                                     _______________________________________
26
                                     HONORABLE DAVID O. CARTER
27                                   UNITED STATES DISTRICT JUDGE
28
